If for no other reason, the bill was properly dismissed because of the inability of any of the plaintiffs to trace the moneys severally entrusted by them to their father into any of the bank accounts or the real estate standing in the name of the defendant Morgado. Attorney General v. Brigham, 142 Mass. 248, 250-251. Little v. Chadwick, 151 Mass. 109, 110-111. Lowe v. Jones, 192 Mass. 94, 101-103. Old Colony Trust Co. Puritan Motors Corp. 244 Mass. 259, 265. Cf. Hewitt v. Hayes, 205 Mass. 356, 362-363; Morin v. Kirkland, 226 Mass. 345, 348; Feeney v. Feeney, 335 Mass. 534, 537, 538.

Final decree affirmed.